Supplemental Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with ERIK S. ERICKSEN (Reg. no. 48954) on 05/11/2022.
The application has been amended as follows: 
The claims filed on 03/15/2022 have been amended as follows:
Claim 23 has been amended as follows:
In line 1: after phrase “claim”, delete “22”, and insert --- 17---.

There is no further change in claims filed on 03/15/2022.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 11, 2022